 1
 2
 3
 4
 5
 6                                         DISTRICT COURT OF GUAM
 7                                           TERRITORY OF GUAM
 8
 9    DOMINICK LAMAR FELDER,                                        CIVIL CASE NO. 19-00140

10                            Plaintiff,

11            vs.
                                                                              ORDER
12    SAMANTHA BRENNAN, Director,                                re Application to Proceed Without
      Department of Corrections Guam - Individual                 Prepayment of Fees (ECF No. 2)
13    and Official Capacity, et al.

14                            Defendant.

15
16           Before the court is the Plaintiff’s application to proceed without prepayment of fees (the

17   “Application”) and the Plaintiff’s declaration in support of his Application. See ECF No. 2.

18           Under the Prison Litigation Reform Act, a prisoner bringing a civil action must pay the

19   $400.00 filing fee in full. If the prisoner plaintiff is unable to pay the full filing fee at the time of

20   filing, he must submit a motion requesting to proceed without prepayment of fees and a certified

21   copy of his inmate trust fund account statement (or institutional equivalent) for the six-month period

22   immediately before the lawsuit was filed. See 28 U.S.C. § 1915(b).

23           The Plaintiff has not filed the required certified copy of his trust account information. The

24   court is unable to process the Application until it receives a signed Consent to the Release of Trust

25   Account Information and to Collect Fees From Trust Account form (the “Consent Form”) signed

26   by the Plaintiff and a Certificate of Funds Prison Trust Account form (the “Certificate of Funds

27   Form”) completed and certified by the Guam Department of Corrections. Blank copies of these

28   forms are attached to this Order.




                    Case 1:19-cv-00140 Document 5 Filed 10/04/19 Page 1 of 4
     Dominick Lamar Felder v. Samantha Brennan, etc., et al., Civil Case No. 19-00140
     Order re Application to Proceed Without Prepayment of Fees


 1             The court hereby orders the Plaintiff to file with the court, within 30 days of the date of this
 2   Order, a completed copy of the Consent Form. The Plaintiff’s failure to file the Consent Form may
 3   result in the dismissal of this action without prejudice. The court also orders the Plaintiff to provide
 4   the completed Consent Form to the Guam Department of Corrections within 30 days of the date of
 5   this Order. The Clerk of Court is ordered to send the Plaintiff two copies of the Consent Form when
 6   the Clerk’s Office serves the Plaintiff with a copy of this Order.
 7             The court hereby orders the Guam Department of Corrections to file with the court, within
 8   30 days of receipt of the Plaintiff’s Consent Form or no later than 60 days from the date of this
 9   Order, whichever occurs first, all required information regarding the Plaintiff’s prisoner trust account
10   for the six-month period immediately preceding September 27, 2019, the date of the filing of the
11   Plaintiff’s Complaint in this court. Failure of the Department of Corrections to comply with the
12   instructions of the court will not adversely affect the Plaintiff’s Complaint, but will delay its
13   resolution. The Clerk of Court is ordered to send a copy of this Order and a Certificate of Funds
14   Form to the Guam Department of Corrections.
15             Once the trust account information and the Plaintiff’s Consent Form are filed with the court,
16   the court will rule on the Plaintiff’s Application and determine whether the Plaintiff has sufficient
17   funds to pay the filing fee in one payment or in multiple payments and the amount of the initial and
18   installment payments.
19             IT IS SO ORDERED.
20                                                                                      /s/ Joaquin V.E. Manibusan, Jr.
21                                                                                          U.S. Magistrate Judge
                                                                                        Dated: Oct 04, 2019
22
23
24
25
26
27
28




                        Case 1:19-cv-00140 Document 5 Filed 10/04/19 Page 2 of 4
gud_240-1 (Rev. 07/13) Consent to the Release of Trust Account Information and to Collect Fees from Trust Account (Prisoner Civil Action)



                                                    DISTRICT COURT OF GUAM
                                                         TERRITORY OF GUAM


 DOMINICK LAMAR FELDER,                                                                     CIVIL CASE NO. 19-00140


                                  Plaintiff,                                        CONSENT TO THE RELEASE OF
                                                                                   TRUST ACCOUNT INFORMATION
                       vs.                                                          AND TO COLLECT FEES FROM
                                                                                         TRUST ACCOUNT

 SAMANTHA J. BRENNAN, et al.

                                  Defendants.


          I, DOMINICK LAMAR FELDER, # _______________________________, hereby consent and
authorize the appropriate prison officials:
          1. To forward directly to the above court a certified copy of my prisoner’s trust account statement or
ledger sheets showing transactions for the six-month period immediately preceding the filing of my
Complaint/Petition and a Certificate of Funds for my prisoner trust account that is to be signed by an authorized
official of the institution;
          2. To withhold from my prison account and pay to the court an initial partial payment of 20% of the
greater of:
                     (a) the average monthly deposits to my account for the six-month period immediately preceding
the filing of my Complaint/Petition; or
                     (b) the average monthly balance in my account for the six-month period immediately preceding
the filing of my Complaint/Petition;
          3. To collect from my account on a continuing basis each month, an amount equal to 20% of the
preceding month’s income credited to my account. Each time the amount in my account exceeds $10.00, the Trust
Officer shall forward the interim payment to the Clerk’s Office, District Court of Guam, 520 W. Soledad Avenue,
Hagatna, Guam 96910, until such time as my filing fee is paid in full.
          By executing this document, I also authorize collection on a continuing basis of any additional fees, costs,
and sanctions imposed by the District Court of Guam.



DATE: ___________________________                                                __________________________________________
                                                                                                   Signature of Plaintiff/Petitioner




                        Case 1:19-cv-00140 Document 5 Filed 10/04/19 Page 3 of 4
gud_240-2 (Rev. 07/13) Certificate of Funds – Prison Trust Account (Prisoner Civil Action)



                                                        CERTIFICATE OF FUNDS
                                                       PRISON TRUST ACCOUNT


Prisoner’s Name: DOMINICK LAMAR FELDER                                                                         Civil Case No. 19-00140

Registration #:

DATE OF FILING COMPLAINT OR PETITION: September 27, 2019

To be completed by authorized Prison Official:



BALANCE at the time of filing of the Complaint or Petition:                                  $ _______________________


AVERAGE MONTHLY DEPOSITS during the six months
prior to filing of the Complaint/Petition:                                                   $ _______________________


AVERAGE MONTHLY BALANCE during the six months
prior to filing of the Complaint/Petition:                                                   $ _______________________




          I certify that the above information accurately reflects the deposits and balances in the prisoner’s trust
account for the period shown and that the attached prisoner trust account statements or ledger sheets are true
copies of account records maintained in the ordinary course of business.

DATE: ___________________________                                                 __________________________________________
                                                                                               Signature of Authorized Official


                                                                                  ____________________________________________________
                                                                                                    Print or type name



                                                                                  __________________________________________
                                                                                                            Title


Please return this form directly to:                  Clerk’s Office, District Court of Guam
                                                      520 W. Soledad Avenue
                                                      Hagatna, Guam 96910




                         Case 1:19-cv-00140 Document 5 Filed 10/04/19 Page 4 of 4
